DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (2014/0099852).
 	Guo et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire (110) including one or more carbon nanotube aggregates configured of a plurality of carbon nanotubes; and an insulating coating layer (120) coating the carbon nanotube wire, wherein a proportion of a sectional area of the 2; [0048], insulation thickness = 100 µm = 0.1 mm => insulation diameter = 0.1+0.1+0.25 = 0.45 mm2 => insulation area = 0.159 mm2, therefore the proportion of the sectional area of the insulating coating layer in the radial direction with respect to the sectional area of the carbon nanotube wire in the radial direction is 0.159/0.049 = 3.24), wherein the sectional area of the carbon nanotube wire in the radial direction is equal to or greater than 0.031 mm2, and the sectional area of the insulating coating layer in the radial direction is equal to or greater than 0.049 mm2 (re claims 1-6).  Guo et al. also discloses a q value as claimed in claim 11.  Specifically, as disclosed in the applicant's specification (see application's publication, [0045]), the q value is related to the diameter of the carbon nanotube/carbon nanotube wire.  Paragraph [0036] of the application's specification discloses that the carbon nanotube wire/aggregate have a diameter from 0.1 mm to 15 mm and from 20 nm to 1000 nm respectively.  Likewise, Guo et al. ([0029] and [0032]) discloses the carbon nanotube wire/aggregate having a diameter of 0.25 mm and 0.5 nm to 100 µm respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Hashimoto et al. (9905338).
 	Koziol et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire including one or more carbon nanotube aggregates each configured of a plurality of carbon nanotubes ([0077]); and an insulating coating layer coating the wire, wherein the sectional area of the carbon nanotube wire in the radial direction is equal to or greater than 0.031 mm2 ([0073] wire diameter = 3 mm => wire area = 7.07 mm2) (re claims 1 and 7). 

 	Hashimoto et al. discloses an electric wire comprising an insulated wire (4) which is comprised of an insulating coating layer (6) having a sectional area in the radial direction of 12.56 mm2 (col. 4, lines 20-21, outside diameter of layer 6 = 4.0 mm => area of layer 6 = 12.56 mm2).  
 	It would have been obvious to one skilled in the art to provide the insulating coating layer of Koziol et al. with the sectional area taught by Hashimoto et al. to meet the specific use of the resulting wire, thicker layer further protecting the conductor.
 	It noted that in the modified wire of Koziol et al., the proportion being greater than 1.5.  Specifically, Koziol et al. discloses the wire having a diameter of 3 mm => the wire sectional area = 7.07 mm2.  Hashimoto et al. teaches insulating layer 6 having a diameter of 4.0 mm => sectional area of layer 6 = 12.56 mm2.  Accordingly, the proportion in modified wire of Koziol et al. is 12.56/7.07 = 1.78 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Hashimoto et al. as applied to claim 1 above, and further in view of Patel (2018/0057359).
Koziol et al. discloses the invention substantially as claimed including the material configuring the insulating coating layer being polypropylene.  As disclosed in the application's specification (application's publication, [0054]) polypropylene has a Young's modulus, YM, of 1.1 GPa.
 	Koziol et al. does not disclose the proportion of YM of the insulating coating layer with respect to the YM of the carbon nanotube wire being between 0.00001 and 0.5 or between 0.0005 and 0.1.
 	Patel discloses an invention relating to carbon nanotubes.  Patel discloses that carbon nanotubes possess a YM of 270-950 GPa is known in the art ([0001]).
 	It would have been obvious to one skilled in the art to use carbon nanotubes having a YM of 270-950 GPa for the carbon nanotubes of Koziol et al. to meet the specific use of the resulting wire, such as required strength, since carbon nanotubes possess a YM of 270-950 GPa is known in the art as taught by Patel. 
 	It is noted that the modified wire of Koziol et al. has a proportion of the YM of the material configuring the insulating coating layer with respect to the YM of the carbon nanotube wire being between 0.0005 and 0.1 (1.1/270 = 0.004).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
Dumee et al. discloses a carbon nanotube wire (yarn) having angle as claimed in claim 10 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Koziol et al. to meet the required physical and electrical properties of the same.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Niwada et al. (JP 2011-108492).
 	Niwada et al. discloses a coated electric wire comprising an insulating coating layer (7) having a thickness deviation rate of greater than 70% (machine English translation, [0036], 90%).  It would have been obvious to one skilled in the art to provide the insulating coating layer of Koziol et al. with a thickness deviation rate of greater than 70% as taught by Niwada et al. to meet the specific use of the resulting wire.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHAU N NGUYEN/Primary Examiner, Art Unit 2847